Exhibit 10.80

 

PINNACLE SYSTEMS, INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of December 14, 2004 (the “Effective Date”), by and between
David Barnby (the “Employee”) and Pinnacle Systems, Inc., a California
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.

 

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company or any of its subsidiaries, the
parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean the Employee

 

(i) commits an act of gross misconduct, including without limitation dishonesty,
or is guilty of conduct which in the opinion of the Board of the Company brings
or might bring the Employee or the Company or any of its subsidiaries into
disrepute;

 

(ii) commits any material breach of any term of the Executive Services Agreement
dated as of December 13, 2004 between the Employee and Pinnacle Systems Ltd.
(the “Executive Services Agreement”) which is either not capable of remedy or is
not remedied within 30 days after notice from the Company or any of its
subsidiaries specifying the breach and requiring its remedy;

 

(iii) has an order made by any competent court for the appointment of a receiver
or any other person to exercise powers in respect of his property or affairs, is
adjudged bankrupt or makes any arrangement or composition with his creditors
generally;



--------------------------------------------------------------------------------

(iv) is convicted of any criminal offence, other than a minor motoring offence
not carrying a prison sentence that does not prevent the Employee performing his
duties;

 

(v) is, in the reasonable opinion of the Board, incapable of properly performing
his duties under the Executive Services Agreement if the Employee has been given
due warning by the Company or any of its subsidiaries of his incapability and
has failed within the specified period to have met the required standard; or

 

(vi) without reasonable cause wilfully neglects or refuses to discharge his
duties or to attend to the business of the Company and/or any of its
subsidiaries.

 

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(ii) any approval by the shareholders of the Company, or if shareholder approval
is not required, by the Board of Directors of the Company, of a plan of complete
liquidation of the Company or the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets;

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

(c) Involuntary Termination. “Involuntary Termination” shall mean any of the
following, without the Employee’s express written consent, (i) a significant
reduction of the Employee’s duties, position or responsibilities relative to the
Employee’s duties, position or responsibilities in effect immediately prior to
such reduction, or the removal of the Employee from such position, duties and
responsibilities, unless the Employee is provided with comparable duties,
position and responsibilities; provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when, following a Change of
Control, the Chief Executive Officer of the Company



--------------------------------------------------------------------------------

remains as the senior executive officer or a division or subsidiary of the
acquiror which division or subsidiary contains substantially all of the
Company’s business or is of comparable size but is not made the Chief Executive
Officer of the acquiring corporation) shall not constitute an Involuntary
Termination; (ii) a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction; (iii) a reduction by the
Company or any of its subsidiaries of the Employee’s base salary, target bonus,
per annum allowances, and per annum additional payments as described in the
Executive Services Agreement in effect immediately prior to such reduction; (iv)
a material reduction by the Company or any of its subsidiaries in the kind or
level of employee benefits to which the Employee is entitled immediately prior
to such reduction with the result that the Employee’s overall benefits package
is significantly reduced; (v) the relocation of the Employee to a facility or a
location more than fifty (50) miles from his current location; (vi) any
purported termination of the Employee by the Company or any of its subsidiaries
which is not effected for Cause or for which the grounds relied upon are not
valid; or (vii) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 4 below.

 

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

 

3. Change of Control Severance Benefits. If the Employee’s employment with the
Company or any of its subsidiaries terminates as a result of an Involuntary
Termination at any time within three (3) months prior to or within twelve (12)
months after a Change of Control, then the Employee shall be entitled to receive
the following severance benefits:

 

(a) Option Acceleration. One hundred percent (100%) of the shares subject to all
options granted to the Employee by the Company prior to the Change of Control
shall immediately become vested and exercisable in full upon such Involuntary
Termination. Following such acceleration, such options shall continue to be
subject to the terms and conditions of the Company’s stock option plans and the
applicable option agreements between the Employee and the Company.

 

(b) Cash Severance Payment. The Employee shall be entitled to receive a
severance payment in an amount equal to 18 months of the Employee’s base salary
as in effect immediately prior to the Involuntary Termination. Such severance
payment shall be in lieu of any other severance payment to which the Employee is
entitled pursuant to the Executive Services Agreement. Such severance payment
shall be payable in a lump sum within thirty (30) days of the Involuntary
Termination in accordance with the Company’s or its subsidiary’s normal payment
practices.

 

(c) Disability or Death. If the Employee’s employment with the Company or any of
its subsidiaries terminates due to the Employee’s death or disability following
a Change of Control, then the Employee shall not be entitled to receive the
severance and other benefits set forth in Sections 3(a) and 3(b) of this
Agreement. In the event of the Employee’s death or disability after the
Employee’s Involuntary Termination within three (3) months prior to or within
twelve (12) months after a Change of Control pursuant to this Section 3, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees shall be entitled to
receive the severance and other benefits set forth in Sections 3(a) and 3(b) of
this Agreement.



--------------------------------------------------------------------------------

4. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Employee’s Successors. Without the written consent of the Company, the
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Employee hereunder
shall inure to the benefit of, and be enforceable by, the Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

5. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company or any of its subsidiaries in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

(b) Notice of Termination. Following a Change of Control, any termination by the
Company or any of its subsidiaries for Cause or by the Employee as a result of
an Involuntary Termination shall be communicated by a notice of termination to
the other party hereto given in accordance with this Section. Such notice shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated. The failure by the
Employee to include in the notice any fact or circumstance which contributes to
a showing of Involuntary Termination shall not waive any right of the Employee
hereunder or preclude the Employee from asserting such fact or circumstance in
enforcing his rights hereunder.

 

6. Arbitration.

 

(a) Except as provided in Section 6(c) below, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by binding arbitration to be held in Palo Alto,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.



--------------------------------------------------------------------------------

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. The Employee hereby consents to the personal
jurisdiction of the state and federal courts located in California for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.

 

(c) THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION. THE EMPLOYEE UNDERSTANDS THAT SUBMITTING
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THIS
AGREEMENT.

 

7. Miscellaneous Provisions.

 

(a) Mitigation. The Employee shall not be required to mitigate the amount of any
payment contemplated by this Agreement, nor shall any such payment be reduced by
any earnings that the Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter herein and
supersedes all prior or contemporaneous agreements, offer letters, resolutions
of the Board, understandings and arrangements, whether written or oral,
regarding the same. Notwithstanding the foregoing, it is understood that the
Executive Services Agreement governs all terms of the Employee’s employment with
the Company’s subsidiary other than the specific subject matter covered in this
Agreement.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.



--------------------------------------------------------------------------------

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

[Remainder of Page Left Blank Intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

 

PINNACLE SYSTEMS, INC.

   

By:

 

/s/ Patti S. Hart

--------------------------------------------------------------------------------

       

Patti S. Hart

       

Chairman and Chief Executive Officer

EMPLOYEE:

     

/s/ David Barnby

--------------------------------------------------------------------------------

       

David Barnby